DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krull (US 7,141,008) in view of Fan (US 7,500,938).
Regarding claim 1, Krull teaches a method of assembling an exercise apparatus, comprising the steps of: providing front and rear portions of the exercise apparatus, wherein (a) the front portion includes (i) a front frame member configured to occupy a stable position on an underlying floor surface (see annotated figure below), (ii) a crank (121) rotatably mounted on the front frame member, and (iii) a link having a forward end and an opposite, rearward end, wherein the forward end of the link is operatively connected to the crank (see annotated figure below), and (b) the rear portion includes (i) a rear frame member configured to occupy a stable position on an underlying floor surface (see annotated figure below), (ii) a rocker link (150) pivotally mounted on the rear frame member, and (iii) a seat supporting beam having a rearward end and an opposite, forward end, wherein the rearward end of the beam is operatively connected to the rocker link (see annotated figure below).


    PNG
    media_image1.png
    424
    508
    media_image1.png
    Greyscale


Krull fails to teach the front and rear portions are separate; rigidly connecting the front frame member to the rear frame member; and rigidly connecting the forward end of the beam to the rearward end of the link.
Fan teaches an exercise apparatus comprising separate frame portions which are rigidly bolted to one another (see Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Krull by providing the front and rear portions as separate, rigidly connecting the front frame member to the rear frame member, and rigidly connecting the forward end of the beam to the rearward end of the link in order to provide smaller device portions which may be more easily packed, shipped, and handled.  Such a modification requires merely making portions of the device separable, and therefore fails to distinguish the invention over the prior art (see MPEP 2144.04 V. C.) 
	Regarding claim 2, Krull in view of Fan does not specifically disclose the providing step involves removing said front and rear portions from respective first and second boxes.  It is notoriously old and well-known to provide separate components of large devices in separate boxes, such that they must be removed from first and second boxes prior to assembly.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Krull in view of Fan such that the providing step involves removing said front and rear portions from respective first and second boxes, in order to provide easier shipment and handling of the components of the device.
	Regarding claim 3, Krull in view of Fan, as modified with respect to claim 1, teaches the first said connecting step involves bolting the front frame member to the rear frame member (see Fan, Fig. 3).
Regarding claim 4, Krull in view of Fan, as modified with respect to claim 1, teaches the second said connecting step involves bolting the rearward end of the link to the forward end of the beam (see Fan, Fig. 3).
Regarding claim 8, Krull teaches the step of operatively mounting a seat (144) on top of the beam (column 2 line 30).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or make obvious the combinations of limitations required by claims 5, 9, or 11.
Regarding claim 5, the cited references do not disclose the method as claimed and further wherein the rearward end of the link includes a bracket that defines an upwardly facing surface, and the second said connecting step involves positioning the forward end of the beam on top of the upwardly facing surface.
Regarding claim 9, the cited references do not disclose the method as claimed and in particular, the limitation, “providing… a bracket rigidly mounted on top of the forward seat supporting member to define an upwardly facing surface; positioning the second end of the rearward seat supporting member on top of the upwardly facing surface on the bracket; and rigidly securing the second end of the rearward seat supporting member to the bracket”.
Regarding claim 11, the cited references do not disclose the method as claimed and in particular, the limitation, “providing… a bracket rigidly mounted on top of a middle portion of the forked member to define an upwardly facing surface; positioning the second end of the beam on top of the upwardly facing surface on the bracket; and rigidly securing the second end of the beam to the bracket”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/               Primary Examiner, Art Unit 3784